                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                 WACO DIVISION


 WSOU INVESTMENTS, LLC D/B/A                §
 BRAZOS LICENSING AND                       §    CIVIL ACTION 6:21-cv-00153-ADA
 DEVELOPMENT,                               §    CIVIL ACTION 6:21-cv-00154-ADA
           Plaintiff,                       §    CIVIL ACTION 6:21-cv-00155-ADA
                                            §
                                            §    JURY TRIAL DEMANDED
 v.                                         §
                                            §
                                            §
 NETGEAR, INC.,
           Defendant.



      JOINT MOTION FOR ENTRY OF AGREED PROPOSED SCHEDULING ORDER

        Pursuant to the Court’s June 24, 2021 Order Governing Proceedings Version 3.4, the

parties jointly submit this agreed proposed scheduling order. The parties agree on the case

schedule attached as Exhibit A.
Dated: July 14, 2021   By: /s/ Jonathan K. Waldrop
                           Mark D. Siegmund (TX Bar No. 24117055)
                           mark@waltfairpllc.com
                           LAW FIRM OF WALT FAIR, PLLC
                           1508 N. Valley Mills Drive
                           Waco, TX 76710
                           Telephone: (254) 772-6400
                           Facsimile: (254) 772-6432

                          Jonathan K. Waldrop (CA Bar No. 297903)
                          (Admitted in this District)
                          jwaldrop@kasowitz.com
                          Darcy L. Jones (CA Bar No. 309474)
                          (Admitted in this District)
                          djones@kasowitz.com
                          Marcus A. Barber (CA Bar No. 307361)
                          (Admitted in this District)
                          mbarber@kasowitz.com
                          John W. Downing (CA Bar No. 252850)
                          (Admitted in this District)
                          jdowning@kasowitz.com
                          Heather S. Kim (CA Bar No. 277686)
                          (Admitted in this District)
                          hkim@kasowitz.com
                          Jack Shaw (CA Bar No. 309382)
                          (Admitted in this District)
                          jshaw@kasowitz.com
                          KASOWITZ BENSON TORRES LLP
                          333 Twin Dolphin Drive, Suite 200
                          Redwood Shores, California 94065
                          Telephone: (650) 453-5170
                          Facsimile: (650) 453-5171

                          Attorneys for Plaintiff
                          WSOU INVESTMENTS, LLC d/b/a
                          BRAZOS LICENSING AND
                          DEVELOPMENT
Dated: July 14, 2021                NETGEAR, INC.

                                    By: /s/ Amr O. Aly
 Kevin E. Cadwell                       Amr O. Aly (pro hac vice)
 State Bar No. 24036304                 Cayman C. Mitchell (pro hac vice)
 David R. Clonts                        JENNER & BLOCK LLP
 State Bar No. 04403700                 919 Third Avenue
 Cadwell Clonts & Reeder LLP            New York, NY 10022
 One Riverway, Suite 1700               Telephone: 212-891-1600
 Houston, Texas 77056                   Facsimile: 212-891-1699
 Telephone: 713.360.1560                aaly@jenner.com
 Facsimile: 940-233-8587                cmitchell@jenner.com
 kcadwell@cadwellclontsreeder.com
 dclonts@cadwellclontsreeder.com        Alexander J. Hadjis (pro hac vice)
                                        JENNER & BLOCK LLP
                                        1099 New York Ave, NW
                                        Washington, DC 20016
                                        Telephone: 202-639-6000
                                        Facsimile: 202-639-6066
                                        ahadjis@jenner.com

                                        Lisa M. Schoedel (pro hac vice)
                                        Yusuf Esat (pro hac vice)
                                        JENNER & BLOCK LLP
                                        353 N. Clark Street
                                        Chicago, IL 60654-3456
                                        Telephone: 312-222-9350
                                        Facsimile: 312-527-0484
                                        lschoedel@jenner.com
                                        yesat@jenner.com

                                        Attorneys for Defendant NETGEAR,
                                        Inc.
EXHIBIT A
                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION

    WSOU INVESTMENTS, LLC D/B/A                 §
    BRAZOS LICENSING AND                        §      CIVIL ACTION 6:21-cv-00153-ADA
    DEVELOPMENT,                                §      CIVIL ACTION 6:21-cv-00154-ADA
              Plaintiff,                        §      CIVIL ACTION 6:21-cv-00155-ADA
                                                §
                                                §      JURY TRIAL DEMANDED
    v.                                          §
                                                §
                                                §
    NETGEAR, INC.,
              Defendant.

                                    SCHEDULING ORDER



    Date                                            Item
                                                    Plaintiff serves preliminary1 infringement
                                                    contentions in the form of a chart setting forth
                                                    where in the accused product(s) each element
                                                    of the asserted claim(s) are found. Plaintiff
    July 9, 2021                                    shall also identify the earliest priority date (i.e.
                                                    the earliest date of invention) for each asserted
                                                    claim and produce: (1) all documents
                                                    evidencing conception and reduction to
                                                    practice for reach claimed invention, and (2) a
                                                    copy of the file history for reach patent in suit.




1
   The parties may amend preliminary infringement contentions and preliminary invalidity
contentions without leave of court so long as counsel certifies that it undertook reasonable efforts
to prepare its preliminary contentions and the amendment is based on material identified after those
preliminary contentions were served, and should do so seasonably upon identifying any such
material. Any amendment to add patent claims requires leave of court so that the Court can address
any scheduling issues.
                                                   The Parties shall submit an agreed Scheduling
                                                   Order. If the parties cannot agree, the parties
                                                   shall submit a separate Joint Motion for entry
    July 14, 2021                                  of each Order briefly setting forth their
                                                   respective positions on items where they
                                                   cannot agree. Absent agreement of the parties,
                                                   the Plaintiff shall be responsible for the timely
                                                   submission of this and other Joint filings.
                                                   Defendant serves preliminary invalidity
                                                   contentions in the form of (1) a chart setting
                                                   forth where in the prior art references each
                                                   element of the asserted claim(s) are found, (2)
                                                   an identification of any limitations the
                                                   Defendant contends are indefinite or lack
                                                   written description under section 112, and (3)
    September 3, 2021                              an identification of any claims the Defendant
                                                   contends are directed to ineligible subject
                                                   matter under section 101. Defendant shall also
                                                   produce (1) all prior art referenced in the
                                                   invalidity contentions and (2) technical
                                                   documents, including software where
                                                   applicable, sufficient to show the operation of
                                                   the accused product(s).2

    September 17, 2021                             Parties exchange claim terms for construction.

                                                   Parties     exchange        proposed       claim
    October 1, 2021
                                                   constructions.




2
  To the extent it may promote early resolution, the Court encourages the parties to exchange
license and sales information, but any such exchange is optional during the pre-Markman phase of
the case.


                                               2
                                                      Parties disclose extrinsic evidence. The parties
                                                      shall disclose any extrinsic evidence, including
                                                      the identity of any expert witness they may rely
                                                      upon in their opening brief with respect to
                                                      claim construction or indefiniteness. With
    October 8, 2021
                                                      respect to any expert identified, the parties
                                                      shall identify the scope of the topics for the
                                                      witness’s expected testimony.3 With respect to
                                                      items of extrinsic evidence, the parties shall
                                                      identify each such item by production number
                                                      or produce a copy of any such item if not
                                                      previously produced.
                                                      Deadline to meet and confer to narrow terms in
    October 15, 2021                                  dispute and exchange revised list of
                                                      terms/constructions.

                                                      Defendant files Opening claim construction
    October 22, 2021
                                                      brief, including any arguments that any claim
                                                      terms are indefinite.
    November 12, 2021                                 Plaintiff files Responsive claim construction
                                                      brief.
    December 3, 2021                                  Defendant files Reply claim construction brief.

    December 17, 2021                                 Plaintiff files Sur-Reply claim construction
                                                      brief.
                                                      Parties submit Joint Claim Construction
                                                      Statement.
    December 22, 2021
                                                      See General Issues Note #9 regarding
                                                      providing copies of the briefing to the Court
                                                      and the technical advisor (if appointed).
                                                      Parties submit optional technical tutorials to
    December 24, 2021
                                                      the Court and technical advisor (if appointed).4

                                                      Markman hearing at 9:00 a.m. This date is a
    January 5, 2022
                                                      placeholder and the Court may adjust this date
                                                      as the Markman hearing approaches.
                                                      Fact Discovery opens; deadline to serve Initial
    January 6, 2022
                                                      Disclosures per Rule 26(a).




3
  Any party may utilize a rebuttal expert in response to a brief where expert testimony is relied
upon by the other party.
4
  The parties should contact the law clerk to request a Box link so that the party can directly upload
the file to the Court’s Box account.


                                                  3
February 4, 2022         Deadline to add parties.

                         Deadline to serve Final Infringement and
                         Invalidity Contentions. After this date, leave
                         of Court is required for any amendment to
                         Infringement or Invalidity contentions.
March 4, 2022
                         This deadline does not relieve the Parties of
                         their obligation to seasonably amend if new
                         information is identified after initial
                         contentions.

                         Deadline to amend pleadings. A motion is not
April 29, 2022           required unless the amendment adds patents or
                         claims. (Note: This includes amendments in
                         response to a 12(c) motion.)
                         Deadline for the first of two meet and confers
                         to discuss significantly narrowing the number
                         of claims asserted and prior art references at
July 8, 2022
                         issue. Unless the parties agree to the
                         narrowing, they are ordered to contact the
                         Court’s Law Clerk to arrange a teleconference
                         with the Court to resolve the disputed issues.

August 5, 2022           Close of Fact Discovery.

August 26, 2022          Opening Expert Reports.

September 23, 2022       Rebuttal Expert Reports.

October 14, 2022         Close of Expert Discovery.

                         Deadline for the second of two meet and
                         confers to discuss narrowing the number of
                         claims asserted and prior art references at issue
                         to triable limits. To the extent it helps the
                         parties determine these limits, the parties are
October 21, 2022
                         encouraged to contact the Court’s Law Clerk
                         for an estimate of the amount of trial time
                         anticipated per side. The parties shall file a
                         Joint Report within 5 business days regarding
                         the results of the meet and confer.

                         The parties shall file a Joint Report regarding
October 28, 2022
                         the results of the meet and confer.



                     4
                        Dispositive motion deadline and Daubert
                        motion deadline.
November 4, 2022
                        See General Issues Note #9 regarding
                        providing copies of the briefing to the Court
                        and the technical adviser (if appointed).

                        Oppositions to dispositive motions and
November 18, 2022
                        Daubert motions.
                        Replies in support of dispositive motions and
December 2, 2022
                        Daubert motions.
                        Serve Pretrial Disclosures (jury instructions,
December 9, 2022
                        exhibit lists, witness lists, discovery and
                        deposition designations).

December 23, 2022       Serve objections to pretrial disclosures/rebuttal
                        disclosures.

                        Serve objections to rebuttal disclosures and
December 30, 2022
                        File Motions in limine.

                        File Joint Pretrial Order and Pretrial
                        Submissions (jury instructions, exhibit lists,
January 6, 2023         witness lists, discovery and deposition
                        designations); file oppositions to motions in
                        limine.

                        File Notice of Request for Daily Transcript or
                        Real Time Reporting. If a daily transcript or
                        real time reporting of court proceedings is
                        requested for trial, the party or parties making
                        said request shall file a notice with the Court
January 13, 2023        and e-mail the Court Reporter, Kristie Davis at
                        kmdaviscsr@yahoo.com.

                        Deadline to meet and confer regarding
                        remaining objections and disputes on motions
                        in limine.

                        File joint notice identifying remaining
January 24, 2023        objections to pretrial disclosures and disputes
                        on motion in limine.




                    5
                                                       Final Pretrial Conference. The Court expects
    January 27, 2023                                   to set this date at the conclusion of the
                                                       Markman Hearing.

    February 13, 2023                                  Jury Selection/Trial for the three above-
    [52 weeks after Markman hearing (or as soon        captioned cases. The Court expects to set these
    as practicable)]5                                  dates at the conclusion of the Markman
                                                       hearing.


SIGNED this _____ day of ______________, 2021



                                                         ____________________________________
                                                         ALAN D. ALBRIGHT
                                                         UNITED STATES DISTRICT JUDGE




5
  If the actual trial date materially differs from the Court’s default schedule, the Court will consider
reasonable amendments to the case schedule post-Markman that are consistent with the Court’s
default deadlines in light of the actual trial date.


                                                   6
